Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3627251 issued to Paulison in view of U.S. Publication No. 20120124751 issued to Perry.

Regarding claim 1,
	Paulison discloses a crib rail cover (Paulison: FIGS. 2-3 (10)) for use on at least one railing of a crib (Paulison: Abstract FIG. 3 (R)) comprising: an L-shaped body having a first portion connected to a second portion at a right angle, the first portion haven an outer surface and an inner surface and the second portion have an inner surface and an outer surface; (Paulison: FIGS. 2-3 the invention has an L-shaped body)
	Paulison does not appear to disclose and a plurality of raised teething textures integrally formed on the outer surface of the first portion and the outer surface of the second portion.
	However, Perry discloses and a plurality of raised teething textures integrally formed on the outer surface of the first portion and the outer surface of the second portion. (Perry: FIG. 2 shows teething textures that are integrally formed with the outer surfaces of the rail cover see also [0029] of Perry)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Paulison with the teething textures of Perry in order to provide sufficient stimuli to a baby that is teething in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 7,
	The Paulison/Perry combination discloses the crib rail cover of claim 1, wherein the outer surface of the first portion has at least three raised teething textures repeated across a length of the L-shaped body and the outer surface of the second portion has at least three raised teething textures repeated across the length of the L-shaped body. (Perry: FIG. 2 shows teething textures (14, 15) repeated across the length of the body)


Regarding claim 8,
	The Paulison/Perry combination discloses the crib rail cover of claim 7, wherein the at least three raised teething textures on the outer surface of the first portion are different than the at least three raised teething textures on the outer surface of the second portion. (Perry: FIG. 2 shows teething texture on parts of the first portion different than teething textures on parts of the second portion)

Regarding claim 9,
	The Paulison/Perry combination discloses the crib rail cover of claim 7, wherein the length is an entire length of the L-shaped body. (Perry: FIG. 1 shows the entire cover having a teething textures spanning across an entire length)

Regarding claim 11,
	The Paulison/Perry combination discloses the crib rail cover of claim 1, wherein the outer surface of the first portion has at least three raised teething textures and at least two of the raised teething textures repeated across an entire length of the L-shaped body and the outer surface of the second portion has at least three raised teething textures and at least two of the raised teething textures repeated across an entire length of the L-shaped body. (Perry: FIGS. 1-2 shows a respective structure of teething textures repeated across an entire length of an L-shaped body.)


Regarding claim 12,
	The Paulison/Perry combination discloses the crib rail cover of claim 1, wherein the crib rail cover is mounted directly onto the crib rail, such that the inner surface of the first portion and the inner surface of the second portion of the L-shaped body contacts the crib rail. (Paulison: FIGS. 1-3 show the L-shaped body contacting the crib rail.)

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3627251 issued to Paulison in view of U.S. Publication No. 20120124751 issued to Perry further in view of U.S. Publication No. 20070193147 issued to Dugger.

Regarding claim 2,
	The Paulison/Perry combination discloses the crib rail cover of claim 1.
	Paulison does not appear to disclose further comprising radially spaced slots along a length of the L-shaped body extending from the outer surface to the inner surface on the first portion and the second portion.
	Paulison discloses in an alternate embodiment the attachment of fasteners or screws to a crib rail in FIG. 4 and also discloses the use of sawtooth serrations being inserted into the rail.
	However, in relation to the same problem, Dugger discloses an L-shaped body having radially spaced slots along a length of a L-shaped body (Dugger: FIG. 2 (32”” 34””) in order to attach a fastener such as a screw or nail specifically see [0021] of Dugger.
	In view of Dugger, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Paulison to have spaced slots along the length of the L-shaped body in order to effectively secure the crib cover to the rail of the crib in which one of ordinary skill in the art would have recognized as a predictable result.
	

Regarding claim 3,
	The Paulison/ Perry/Dugger combination disclose the crib rail cover of claim 2, wherein the crib rail cover has at least four slots. (Dugger: FIG. 2 (32””,34””))

Regarding claim 4,
	The Paulison/ Perry/Dugger combination disclose the crib rail cover of claim 2, wherein the crib rail cover has at least two slots. (Dugger: FIG. 4 (32””, 34””))

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3627251 issued to Paulison in view of U.S. Publication No. 20120124751 issued to Perry further in view of U.S. Publication No. 20090005810 issued to Bonazza.

Regarding claim 5,
	The Paulison/ Perry combination disclose the crib rail cover of claim 1.
	Neither reference does not appear to disclose wherein the crib rail cover is made of a material selected from a group consisting of: food grade silicone, natural rubber or polyisoprene.
	However, in the same field of endeavor of teething, Bonazza discloses a baby chew toy made of food grade silicone, natural rubber or polyisoprene. (Bonazza: [0076] “The teething surface 6 is made from latex, silicone or plastic.”)
	The examiner notes that the combination of Paulison, Perry which discloses a teething rail cover made of plastic and Bonazza would otherwise read on the limitation wherein the crib rail cover is made of a material selected… since Paulison discloses the structure of the rail cover, Perry discloses the raised projections or textures on a crib rail cover but broadly mentions the material used and Bonazza discloses a chew toy made of latex also known as “natural rubber.”
	It would have been obvious for one having ordinary skill in the art to modify the device of Paulison to have a crib rail cover made of edible material as taught by Bonazza in order to prevent the introduction of harmful toxins into a baby or toddler in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3627251 issued to Paulison in view of U.S. Publication No. 20120124751 issued to Perry further in view of U.S. Publication No. 20200367667 issued to Wynn.

Regarding claim 6,
	Paulison/Perry combination discloses the crib rail cover of claim 1.
	Paulison does not specifically disclose wherein the L-shaped body has a length of 63cm-170cm.
	However, Wynn discloses wherein the … body has a length of 63cm-170cm. (Wynn: [0029] “Accordingly, if the lower teething rail pad 1 and the upper teething rail 2 are each provided in approximately 52-inch and 28-inch lengths, these will be sufficient to cover the cribs rails of a standard full-size crib.” Which falls within the specified range in claim 6.
	It would have been obvious for one having ordinary skill in the art to modify the device of Paulison to have the crib rail cover in the specified length as taught by Wynn in order to allow for the device to fit on most crib rails in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3627251 issued to Paulison in view of U.S. Publication No. 20120124751 issued to Perry further in view of U.S. Publication No. 20120279460 issued to Pang.

Regarding claim 10,
	The Paulison/Perry combination discloses the crib rail cover of claim 7.
	Neither reference appears to disclose wherein the raised teething textures have a height of 1.27cm-2.54cm.
	However, in the same field of endeavor of teething, Pang discloses wherein the raised teething textures have a height of 1.27cm-2.54cm. (Pang: [0067] “Height H1 of generally cylindrically-shaped first projections 110 may range from about 0.50 inch to about 1.00 inch; height H2 of generally cylindrically-shaped second projections 160 may range from about 0.70 inch to about 1.20 inches; and height H3 of nodules 170 may range from about 0.25 inch to about 0.50 inch.” Falling within the disclosed range above.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination to have the teething structures at the specified height as taught by Pang since doing so would expand the preference of a toddler or baby on which teething texture of Perry he/she would prefer to chew and in addition it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/25/2022